NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JASON MICHAEL ORRIS,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-1513
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 2, 2020.

Appeal from the Circuit Court for
Hillsborough County; Christopher Nash,
Judge.

William F. Sansone of Sansone Law, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, MORRIS, and ATKINSON, JJ., Concur.